Lake, L
This is an appeal from the district court for Douglas county in an action instituted by the school board to *441restrain the defendants from further acts of trespass by the occupation of the district school-house for Mormon worship, which, it is alleged, they, together with others of the Mormon faith, have been and are still doing, “ against the instructions and protests of the officers of said school district.”
It is not clear from the record whether the order complained of was made by the court or by the judge thereof at his chambers, in vacation. But, however this may be, it is not such an order as this court can review, there being no final disposition of the case shown. By section one of the “ act to provide for appeals in actions in equity” [Gen. Stat., 716], it is provided that “ either party may appeal from the judgment or decree rendered or final order made by the district courtto the supreme court,” etc. And in Hall v. Vanier, 7 Neb., 397, this court has held that no judgment or order which does not determine the rights of the parties in the cause, and preclude further inquiry in that proceeding by the court making it, is final. To show that the order in question is not within this rule, and not final, we need but quote it entire. It is in these words: “ It is therefore considered and adjudged that the injunction heretofore granted in this action be and the same is hereby dissolved.” This is the whole of it, and, for aught that is shown, the action is pending and still undetermined in the district court. The relief sought by the final judgment, as before stated, is an order of injunction, and, until the dismissal of the action, it is not beyond the power of that court to grant it, nor is there any question for this court to 4e°ide. The appeal, for these reasons, must be dismissed.
Appeal dismissed.